*609In re Spezio, Patrick J. Administrator et al.;—Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Civil District Court Div. C, No. 2001-3026; to the Court of Appeal, Fourth Circuit, No. 2003-C-0899.
Granted. Consolidated with 2003-C-2798.
In re Spezio, Patrick J.;—Plaintiff; Applying for Writ of Certiorari and/or Review, Parish of Orleans, Civil District Court Div. I, No. 2000-13489; to the Court of Appeal, Fourth Circuit, No. 2001-CA-1789.
Granted. (Consolidated with No. 2003-CC-2787).